297 S.W.2d 90 (1956)
Dr. Richard L. DE SAUSSURE
v.
Janice C. HALL, Executrix, etc.
Supreme Court of Tennessee.
December 7, 1956.
*91 John S. Porter, Burch, Porter & Johnson, Memphis, for Dr. Richard L. De Saussure.
Wils Davis and L.E. Gwinn, Memphis, for Janice C. Hall.

On Petition to Rehear
SWEPSTON, Justice.
In this case we concurred in the result of the opinion of the Court of Appeals but denied certiorari. We now have this petition to rehear on behalf of Dr. De Saussure in which it is stated that in view of the fact that this case will have to be retried, there are certain questions of admissibility of evidence which this Court should decide for guidance on the retrial of the case.
In view of the fact that this Court did not take jurisdiction of the matter, any opinion that we might express would be an advisory opinion which we are not authorized to give. Crane Enamelware Co. v. Smith, 168 Tenn. 203, 76 S.W.2d 644; Kendall Oil Co. v. Payne, Tenn., 293 S.W.2d 43, an opinion of this Court announced July 20, 1956.